Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 1 of 20




                    Exhibit B
            Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 2 of 20




                                                    STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                             Drv1s10N OF SocIALJusTICE
A TTORNEY G ENERAL                                                                                              C HARITIES B UREAU




                                                                                           April 26, 2019


      By Overnight Mail


      National Rifle Association of America
      c/o NRA OGC
      11250 Waples Mill Road
      Fairfax, VA 22030


         DOCUMENT PRESERVATION FOR NEW YORK STATE ATTORNEY GENERAL INVESTIGATION



      The New York State Office of the Attorney General ("OAG") is currently investigating conduct
      by the National Rifle Association of America, Inc. and Affiliated Entities 1 (collectively, the
      "NRA"), including related party transactions between the NRA and its board members;
      unauthorized political activity; and potentially false or misleading disclosures in regulatory
      filings. Such conduct may relate to violations of New York law, including but not limited to
      Article 7 of the Not-for-Profit Corporation Law, Article 7-A of the Executive Law, and Article 8
      of the Estates, Powers, and Trust Law.

      The OAG hereby requests that the National Rifle Association ("You") preserve all physical and
      electronic data and records, including documents and correspondence ("Records" as defined
      more fully in Section II, below) pertaining to matters that are the subject of this investigation.
      This letter provides information regarding the current scope of the investigation and the scope of
      the obligation to preserve Records.




      1 "Affiliated Entities" include, without limitation, the NRA Foundation, Inc. , NRA Civil Rights Defense Fund, NRA

      Freedom Action Foundation, NRA Special Contribution Fund d/b/a NRA Whittington Center, NRA Institute for
      Legislative Action, and NRA Political Victory Fund.


                        28   LIBERTY STREET, N EW YORK, NY   10005   •PHONE (212)   416-8401   •WWW.AG.NY.GOV
    Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 3 of 20




   I.       Current Scope of the Investigation

The scope of the investigation is subject to change based on the information collected. At the
present time, You are directed to preserve all Records relating to or concerning the following
subject matter areas (including communications related thereto) for the period January 1, 2012
to the present, and continuing thereafter:


   1. Meetings of Your board of directors and any committees thereof, and any materials (e.g.
       board books, financial statements, budgets, memoranda) provided to or considered by the
       board and any committee;
   2. Payments, including without limitation, compensation, reimbursements, and/or benefits,
       made directly or indirectly, to all board members, trustees, officers, directors, key
       employees, and family members or entities owned or controlled by the same;
   3. Services provided by, contracts with and payments, direct or indirect, to fundraising
       consultants, professional fundraisers, marketing, public relations, branding, event
       planning, media and advertising consultants, induding the contemplation or
       consideration thereof;
   4. Membership recruitment or promotional programs, campaigns or relationships involving
       third parties;
   5. Affinity programs with third parties, including with Lockton Affinity, LLC;
   6. All transactions or consideration of transactions between You and Your board members,
       trustees, officers, directors, key employees, or family members or entities owned or
       controlled by the same;
   7. All financial transactions between and among NRA Affiliated Entities;
   8. Financial audits, regulatory disclosures, and/or legal compliance, including
       communications and information provided to outside auditors and consultants concerning
       the same;
   9. Any coordination or communication between the NRA or NRA Affiliated Entities and
       any campaign for elected office;
   10. All conflict of interest policies and documents concerning implementation thereof,
       including without limitation all conflict of interest disclosures;
   11. All whistleblower policies and documents concerning implementation thereof, including
       any whistleblower complaints.

   II.     Scope of the Obligation to Preserve

"Records" is used in the broadest sense of the term and shall mean all records and other tangible
media of expression of any nature, including: including hardcopy and documentary records, and
other systems, as well as electronic records, video recordings, audio recordings, e-mail, text
messages, instant messages, voicemail messages or social media accounts maintained directly or
by or through third parties, QuickBooks records, clinical records, billings records, computer
systems, removable electronic media, and other systems. "Other systems" include word


                                                2
     Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 4 of 20


processing documents, spreadsheets, databases, calendars, telephone logs, Internet usage files,
and network access information. You should also preserve the following platforms in its
possession or in the possession of an entity or third party under its control and/or practically
accessible by You: databases, networks, computer systems, including legacy systems (hardware
and software), servers, archives, backup or disaster recovery systems, tapes, discs, drives,
cartridges, cloud storage, other storage media, laptops, personal computers, and tablets.

The information that should be preserved includes active data (readily accessible today),
archived data (stored on backup media), and deleted data (still recoverable through the use of
computer forensics).

We also request that you take affirmative steps to prevent anyone with access to your data
systems and archives from seeking to modify or destroy Records on network or local hard drives
(such as by deleting or overwriting files, using data shredding and overwriting applications,
defragmentation, re-imaging or replacing drives, encryption, compression, or the like). Likewise,
for information or data that is identified as concerning or possibly concerning the investigation,
we request that you take affirmative steps to prevent account holders from deleting such
information and data in any way that would prevent you from recovering it in the future if
needed.

To guard against inadvertent spoliation of evidence, please forward a copy of this letter to any
and all persons and entities with custodial responsibilities for the items referred to above. We
specifically request that you forward a copy of this letter or an equivalent notice to all of Your
current board members or past board members who may have relevant information, including
information stored on any personal systems, servers, or cloud-based accounts.

If you have any questions, please contact Senior Enforcement Counsel John Oleske at
(212) 416-8660.



                                                              Sincerely,
                                                               ~~J'lc
                                                              ~es   Sheehan
                                                              Bureau Chief, Charities Bureau




                                                  3
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 5 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 6 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 7 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 8 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 9 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 10 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 11 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 12 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 13 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 14 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 15 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 16 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 17 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 18 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 19 of 20
Case 1:20-cv-00889-MAD-TWD Document 21-2 Filed 11/20/20 Page 20 of 20
